         Case 1:18-cv-05202-ELR Document 7 Filed 01/07/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

MAURINDA F. ALLEN,

       Plaintiff,                                 Case No.: 1:18-cv-05202-ELR

v.

GAMEL ACCOUNTING & TAX
RESOLUTION INC., EDILENE
JOHANSSON and JESSICA BUSH,

     Defendants.
_____________________________/

     PLAINTIFF’S VOLUNTARY DISMISSAL OF DEFENDANT, JESSICA
                    BUSH, WITHOUT PREJUDICE

       Plaintiff, MAURINDA F. ALLEN, by and through the undersigned counsel,

hereby voluntarily dismisses Defendant, Jessica Bush, without prejudice.

                         CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that, on this 7th day of January,

2019, the foregoing was electronically filed with the Clerk of Court using the

CM/ECF system, which automatically sends electronic notification of its filing to

the attorneys of record for the parties. Parties may also access this filing through

the Court’s system.




                                    Page 1 of 2
        Case 1:18-cv-05202-ELR Document 7 Filed 01/07/19 Page 2 of 2




                                       /s/ Mitchell L. Feldman
                                       MITCHELL L. FELDMAN, ESQUIRE
                                       Georgia Bar No.: 257791
                                       FELDMAN WILLIAMS PLLC
                                       1201 Peachtree Street, NE
                                       400 Colony Square #200
                                       Atlanta, GA 30361
                                       Tele: (813) 639-9366/Fax: (813) 639-9376
                                       E-mail: mitch@feldmanwilliams.com
                                       Attorney for Plaintiff



                      CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1, the undersigned certifies that the Plaintiff’s Motion for

Enlargement of Time to Conduct Discovery complies with the font and point

selections permitted by L.R. 5.1(B). This document was prepared on a computer

using the Times New Roman font (14 point).


                                       /s/ Mitchell L. Feldman
                                       MITCHELL L. FELDMAN, ESQUIRE
                                       Georgia Bar No.: 257791




                                     Page 2 of 2
